[1] The plaintiff brought suit for the sum of $1,137.76, alleged to be due him on an oral contract to build a house for defendants and for the foreclosure of a mechanic's lien for such sum. Judgment was entered against defendants for the sum of $587.96, and findings of fact and conclusions of law were waived.
Both parties to the appeal represent in their briefs that the trial court held the claim of lien invalid, and no complaint as to such ruling is made here. Appellants' sole point is that a statement of the court at the conclusion of the testimony, and directing judgment, shows the judgment to be erroneous. But this court cannot consider this statement as findings of fact. There is nothing further before us.
Judgment affirmed.
Works, P.J., and Thompson, J., concurred.